344 S.W.3d 268 (2011)
STATE of Missouri, Respondent,
v.
Lee A. SMITH, Appellant.
No. ED 94928.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 12, 2011.
Application for Transfer Denied August 30, 2011.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Andrew E. Zleit, Saint Louis, MO, for Appellant.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.


*269 ORDER

PER CURIAM.
Lee A. Smith appeals the judgment entered after a bench trial convicting him of first-degree child molestation. We find that the trial court did not err in its judgment and in denying Smith's motion for judgment of acquittal. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).